        CASE 0:19-cv-03007-SRN-DTS Doc. 17 Filed 10/20/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Jared Renner,                                      Case No. 19-CV-3007 (SRN/DTS)

                        Plaintiff,

            v.                                                   ORDER

 Minnesota Department of Corrections,

                        Defendant.


Jared Renner, Reg. No. 256560, Minnesota Correctional Facility, 1101 Linden Lane,
Faribault, MN 55021, Petitioner Pro Se.

Scott A. Buhler, Polk County Attorney's Office, 816 Marin Avenue, Suite 254,
Crookston, MN 56716, for respondent Department of Corrections.


       This matter is before the Court on remand from the Eighth Circuit Court of

Appeals in light of Tiedeman v. Benson, 122 F.3d 518 (8th Cir. 1997).

       A § 2254 habeas corpus petitioner cannot appeal an adverse ruling on his petition

unless he is granted a Certificate of Appealability. See 28 U.S.C. § 2253(c)(1); Fed. R.

App. P. 22(b)(1). A Certificate of Appealability cannot be granted unless the petitioner

“has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). Such a “showing” requires that he demonstrate “that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, Petitioner has not made such a

showing, and thus is not entitled to a Certificate of Appealability.
        CASE 0:19-cv-03007-SRN-DTS Doc. 17 Filed 10/20/20 Page 2 of 2




THEREFORE, it is hereby ORDERED that:

1.    A Certificate of Appealability is DENIED.



Dated: October 20, 2020

                                              s/Susan Richard Nelson
                                              SUSAN RICHARD NELSON
                                              United States District Court




                                          2
